Martin, J.
delivered the opinion of the court. The defendant and appellant assigns as an error apparent on the face of the record, that the judgment was pronounced and signed on the same day, and the court immediately adjourned.
By appealing, the defendant has chosen to consider the judgment as final, and it is now too late for him to pray to have his appeal dismissed, or assign as an error that the judgment was signed before the three days which were allowed him to move fora new trial had expired. Every one may waive what is introduced for his benefit alone. By signing the judgment, the district judge did not deprive the defendant from moving for a new trial. *234We held so in Gardere vs. Murray, 5 vol. 244. He might have done so at the following term, and if an execution had issued, he might have prevented proceedings on it by ah injunction.
Downs for the plaintiff—Winn for the defendant.
His interest might prompt him to consider the judgment as final. He did so by appealing. The appellee might then have said the appeal was premature; but the appellant cannot say so, and demand the dismissal of his own appeal. Neither can he assign as error, that the judgment was signed on the day it was given, because, by appealing, he has re-cognised the judgment as final, or, in other words, as signed in proper time. See the case cited.
It is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.